          Case 5:18-cv-05558-BLF Document 32-1 Filed 03/13/20 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   WILLIAM C. KWONG
     Supervising Deputy Attorney General
 3   ALLISON M. LOW
     Deputy Attorney General
 4   State Bar No. 273202
       455 Golden Gate Avenue, Suite 11000
 5     San Francisco, CA 94102-7004
       Telephone: (415) 510-3589
 6     Fax: (415) 703-5843
       E-mail: Allison.Low@doj.ca.gov
 7   Attorneys for Defendant
     J. Clawson
 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                             SAN JOSE DIVISION

12

13
     SHIKEB SADDOZAI,                                            Case No. 5:18-cv-05558-BLF (PR)
14
                                                Plaintiff,       [PROPOSED] ORDER GRANTING
15                                                               DEFENDANT’S MOTION TO DISMISS
                      v.                                         PLAINTIFF’S THIRD AMENDED
16                                                               COMPLAINT

17   RON DAVIS, et al.,

18                                           Defendants.

19
20

21           Defendant Clawson moved to dismiss this lawsuit without prejudice because Plaintiff failed

22   to exhaust his administrative remedies prior to filing suit. Defendant Clawson also moved to

23   dismiss Plaintiff’s official-capacity claims.

24           The Court has read and considered the motion and finds that good cause exists to grant it.

25           IT IS HEREBY ORDERED that the motion is GRANTED.

26   I.      LEGAL STANDARD FOR MOTION TO DISMISS.
27           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

28   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation
                                                             1
                           Order Granting Def.’s Mot. to Dismiss re: Pl.’s Third Am. Compl. (5:18-cv-05558-BLF (PR))
       Case 5:18-cv-05558-BLF Document 32-1 Filed 03/13/20 Page 2 of 4



 1   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (citations omitted). When determining

 2   whether a claim has been stated, the Court accepts as true all well-pled factual allegations and

 3   construes them in the light most favorable to the plaintiff. In re Gilead Scis. Sec. Litig., 536 F.3d

 4   1049, 1055 (9th Cir. 2008). However, the Court need not “accept as true allegations that

 5   contradict matters properly subject to judicial notice” or “allegations that are merely conclusory,

 6   unwarranted deductions of fact, or unreasonable inferences.” Id. (citations omitted).

 7   II.   DISCUSSION.
 8         Plaintiff initiated this action with two “buckshot” complaints, which the Court found

 9   improperly raised various claims against different defendants at San Quentin State Prison that
10   were not all related to each other and did not arise out of the same transaction, occurrence, or
11   series of transactions or occurrences. (ECF Nos. 7, 15.) Plaintiff decided to proceed against a
12   San Quentin correctional officer named Clawson in his second amended complaint. (ECF No.
13   19.) He claimed Officer Clawson used excessive force against him on August 14, 2018. (Id.)
14   And Officer Clawson moved to dismiss Plaintiff’s second amended complaint because Plaintiff
15   failed to exhaust his administrative remedies before filing suit as the Prison Litigation Reform
16   Act requires. (ECF No. 27.)
17         Plaintiff then filed a third amended complaint. (ECF No. 29.) Plaintiff’s allegations
18   against Officer Clawson in his third amended complaint are identical to those maintained in his
19   second amended complaint, except that Plaintiff clarifies that he sues Officer Clawson in both his
20   individual and official capacities. (Compare ECF No. 19 with ECF No. 29.) Plaintiff did not

21   rectify the exhaustion problem identified by Officer Clawson, and Officer Clawson moves to

22   dismiss again.

23         The Prison Litigation Reform Act mandates that inmates exhaust all available

24   administrative remedies before filing any suit challenging prison conditions. Albino v. Baca, 747

25   F.3d 1162, 1171 (9th Cir. 2014). Although exhaustion is typically determined on a motion for

26   summary judgment, exhaustion can be determined on a motion to dismiss where the prisoner’s

27   failure is clear from the face of the complaint. Id. at 1169.

28
                                                         2
                         Order Granting Def.’s Mot. to Dismiss re: Pl.’s Third Am. Compl. (5:18-cv-05558-BLF (PR))
       Case 5:18-cv-05558-BLF Document 32-1 Filed 03/13/20 Page 3 of 4



 1         Plaintiff is a California state prisoner suing about the conditions of his confinement. (See,

 2   e.g., ECF No. 1.) California provides its prisoners the right to appeal administratively “any

 3   policy, decision, action, condition, or omission by the department or its staff that the inmate or

 4   parolee can demonstrate as having a material adverse effect upon his or her health, safety, or

 5   welfare.” Cal. Code Regs. tit. 15, § 3084.1(a) (2018). In order to exhaust available

 6   administrative remedies within the California system, a prisoner must proceed through three

 7   levels of appeal. Id., §§ 3084.1(b), 3084.7(d)(3). And the prisoner must do so before filing suit.

 8   McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002). An action must be dismissed unless the

 9   prisoner exhausted his available administrative remedies before he filed suit, even if the prisoner
10   fully exhausts while the suit is pending. Id. (“Congress has made a policy judgment that [the
11   expenditure of additional resources by the parties and the court in requiring a second suit be filed]
12   is outweighed by the advantages of requiring exhaustion prior to the filing of suit.”); see also
13   Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th Cir. 2006) (dismissing the prisoner’s suit where
14   exhaustion was completed after he sent his complaint to the court for filing but before the
15   complaint was actually filed).
16         Plaintiff pleads that he initiated California’s administrative exhaustion process after
17   commencing this lawsuit. (Compare ECF No. 29 at 2 with ECF No. 1.) In doing so, he failed to
18   satisfy exhaustion requirements as mandated by the Ninth Circuit. McKinney, 311 F.3d at 1199;
19   Vaden, 449 F.3d at 1051.
20         Plaintiff sues Officer Clawson in his individual and official capacities. (ECF No. 29 at 4.)

21   These claims fail on exhaustion grounds, as discussed above. But Plaintiff’s official-capacity

22   claims also fail as a matter of law.

23         State officials sued in their official capacity for damages are not persons for purposes of 42

24   U.S.C. § 1983 and the Eleventh Amendment bars suits against them. Will v. Mich. Dep’t of State

25   Police, 491 U.S. 58, 71 (1989); Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th

26   Cir. 1997). The exception provided by Ex Parte Young doctrine does not apply because Plaintiff

27   has not pled an ongoing violation of federal law nor Officer Clawson’s sufficient connection to

28   the injunctive relief sought. Ex Parte Young, 209 U.S. 123, 159–60 (1908). Plaintiff merely
                                                         3
                         Order Granting Def.’s Mot. to Dismiss re: Pl.’s Third Am. Compl. (5:18-cv-05558-BLF (PR))
       Case 5:18-cv-05558-BLF Document 32-1 Filed 03/13/20 Page 4 of 4



 1   seeks relief for a past violation—and this the Eleventh Amendment bars. Papasan v. Allain, 478

 2   U.S. 265, 277–78 (1986); Bank of Lake Tahoe v. Bank of Am., 318 F.3d 914, 918 (9th Cir. 2003)

 3   (requiring “a reasonable likelihood of future injury”).

 4   III.   CONCLUSION.
 5          Officer Clawson is hereby dismissed without prejudice to Plaintiff refiling claims against

 6   him in a new lawsuit.

 7          IT IS SO ORDERED.

 8

 9   Dated: _______________________                      __________________________________
                                                         The Honorable Beth Labson Freeman
10

11

12   SF2020200485
     21851203.docx
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         4
                         Order Granting Def.’s Mot. to Dismiss re: Pl.’s Third Am. Compl. (5:18-cv-05558-BLF (PR))
